SHARPE, J.
Plaintiffs held a first mortgage on cotton grown by one Wallace to secure a debt amounting to more than the value of the cotton. Defendant held a second mortgage on the same cotton taken after plaintiffs’ had been duly recorded. After the cotton was gathered, baled and placed in a warehouse, defendant sold it together with other cotton to plaintiffs. Plaintiffs now sue to recover back the money paid for the cotton claiming they purchased under a mistaken belief that defendant owned the cotton and without knowing it was the same cotton covered by their mortgage.
By their purchase plaintiffs obtained no appreciable benefit since they already had a paramount interest in the cotton equaling it in value and defendant parted with nothing except an equity of redemption, worthless because the sum required to redeem would have exceeded the value of the cotton. The money was, therefore, paid without any substantial consideration and is subject to be recovered as it equitably belongs to the plaintiffs, unless they are in the attitude of having paid it voluntarily with notice of the facts, in which case they would be without remedy.
To disentitle a party, on such ground, to recover, it must appear that he had actual knowledge of the attendant facts which were calculated to influence the making *539or withholding of the payment. For that purpose knowledge is not necessarily imputed by possession of the means of learning the real facts. — Young v. Lehman, Durr & Co., 63 Ala. 519; Rutherford v. McIvor, 21 Ala. 750. The fact that plaintiffs knew defendant, as well as they, had a mortgage on Wallace’s crop did not as a legal conclusion charge them with knowledge that the cotton sold them by defendant was part of that crop.
Whether plaintiffs had such knowledge was the main question of fact involved. The latitude allowed to the trial court’s discretion in passing on motions for new trial is such that this court will not reverse a judgment granting the motion unless the evidence “plainly and palpably supports the verdict.” — Cobb v. Malone, 92 Ala. 630. That rule applied to the evidence in this case works the conclusion that the judgment be affirmed.